Title: To James Madison from Philip Mazzei, 24 July 1805 (Abstract)
From: Mazzei, Philip
To: Madison, James


          § From Philip Mazzei. 24 July 1805. “In the above-mentioned copy I included a sentence, in which I spoke of two of my works, consigned to Timpanari for you, and which I am not now able to send to you, because I am 50 miles from Pisa and on the point of leaving for Rome.
          “I should like to know whether you received my long letter of December 28, 1803, or even that of December 15, 1804. I have reason to believe that you have received it and I attribute the fact of my not having received an answer to the confusion of your errands.
          “Our esteemed President will tell you of the sad reason which has caused me to send you copy of that of August 30, 1804. Attribute the inconsistencies of this letter to that reason, which drives me out of my mind, as my heart stops every time I think of it.”
        